        Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN
                                      |
JOHN K. MACIVER INSTITUTE             |
FOR PUBLIC POLICY, et al.             |
                                      |   No. 3:19-cv-00649-JDP-SLC
             Plaintiffs,              |
                                      |
v.                                    |
                                      |
TONY EVERS, in his official           |
capacity as Governor of Wisconsin,    |
                                      |
             Defendant.               |

       REPLY BRIEF ON MOTION FOR PRELIMINARY INJUNCTION

I.      Plaintiffs have shown irreparable harm.

     Defendant says that Plaintiffs have not shown irreparable harm for two reasons. First, he says,

Plaintiffs are not prevented from reporting the news, the ban simply makes their job harder. (Def.

Memo. of Law at 11). Making a reporter’s job harder is a real First Amendment burden. See

Huminski v. Corsones, 386 F.3d 116, 146 (2d Cir. 2004); United Teachers of Dade v. Stierheim,

213 F. Supp. 2d 1368, 1374 (S.D. Fla. 2002). Plus, this misunderstands MacIver’s claim.

MacIver’s claim is not that the Defendant’s ban prevents them from reporting any news at all (this

is not a case alleging prior restraint), but that the ban prevents them from attending the Governor’s

press events. The denial of equal access is the harm.

     Defendant also points out that “MacIver has not identified a single upcoming event that it

will not be permitted to attend.” (Def. Memo. of Law at 11). This is true. MacIver has asserted that

the Defendant “regularly holds press conferences to answer questions from news media,” and

Defendant does not dispute this. (Doc. 16, #11). MacIver cannot name a particular upcoming news


                                                 1
         Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 2 of 10



conference precisely because the Defendant excludes it from the media-advisory list whereby such

events are announced ahead-of-time.

II.      MacIver is likely to succeed on its First and Fourteenth Amendment claims.

A.       MacIver is likely to succeed on its equal-access claim.

         1.      Forum analysis is not the proper lens through which to view this case.

      The Defendant asserts that press access should be evaluated through the lens of a First

Amendment forum analysis (Def. Memo. of Law at 12). This is the wrong doctrine to apply to this

case. Forum analysis is a free-speech doctrine used to determine when an outside speaker may

speak on government property. Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 799-

800 (1985). MacIver’s first count brings not a speech claim but a freedom-of-the-press claim for

equal treatment amongst-and-between journalists. Forum analysis is simply inapposite to this

claim. Which is why Plaintiffs never discussed forum analysis in their opening brief: because the

press-access cases that Plaintiffs cited do not go about their legal analysis using this doctrine.

      Rather, courts assume a right to equal access among journalists, and apply strict scrutiny when

the government presumes to discriminate among journalists. (Contra Def. Memo. of Law at 14).

Thus, Sherrill v. Knight: “White House press facilities having been made publicly available as a

source of information for newsmen, the protection afforded newsgathering under the first

amendment guarantee of freedom of the press, requires that this access not be denied arbitrarily or

for less than compelling reasons.” 569 F.2d 124, 129 (D.C. Cir. 1977); id. at 130 (“refusal must be

based on a compelling governmental interest.”). The D.C. District Court in the same case below

specified not only the need for a compelling interest, but also the requirement of narrow tailoring.

Forcade v. Knight, 416 F. Supp. 1025, 1035 (D.D.C. 1976). This is how this Court should approach




                                                  2
        Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 3 of 10



MacIver’s first claim: by presuming a right of equal access, and then asking whether the

government can show a compelling reason for denying equal access to these particular journalists.

       2.      The Defendant’s new argument from neutral criteria does not pass muster.

   Defendant first asserts that “access limitations are not optional—space at these kinds of events

is not unlimited, and so not everyone may attend. Thus, it necessarily follows that it is reasonable

to limit attendance.” (Def. Memo. of Law at 16-17). There are certainly instances where

government may use neutral criteria to allocate limited physical space at events; there are only so

many seats on Air Force One. (Pl.’s Memo. of Law at 10). But this is not such an instance.

Defendant previously sent media advisories out to over 1,000 recipients (Doc. 7-1). Defendant

now provides a new media advisory list which he has combed through based on his new neutral

criteria, and with the Democratic staffers and left-wing activists and others scrubbed, the list still

runs to over 780 recipients (Doc. 15-2). If all 780 recipients are invited to attend every press

conference or event, then there is no reason to assume the attendance of a 781st recipient from

MacIver will bring down the wrath of the fire marshal.

   The heart of the Defendant’s argument is that he now has new, detailed neutral criteria to

determine which press are permitted access to this list and correspondingly to generally available

press events. (Doc. 15-1). This Court should not let the Defendant’s shifting of the goalposts stand,

especially given the nature and application of these new criteria.

   First, these neutral criteria represent a substantial change from the Defendant’s previous

position. Defendant’s chief legal counsel informed MacIver’s counsel on April 19, 2019, that

Defendant’s communication’s office “invites some journalists to limited access events, such as

exclusive interviews, on a case-by-case basis using neutral criteria, namely newspaper circulation,

radio listenership, and TV viewership.” (Doc. 7-5). This wording suggests that only exclusive


                                                  3
        Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 4 of 10



interviews, and not general press conferences, were subject to a circulation-based neutral-criteria

analysis. Plaintiff subsequently filed a public-records request for any document setting forth the

neutral criteria used by the Defendant’s staff. (Doc. 7-6). The Defendant’s staff denied access to

any such documents based on attorney-client privilege. (Doc. 17-1). Denying a press credential

without making available the criteria on which that denial is based is itself a problem under the

First Amendment. Getty Images News Servs. v. DOD, 193 F. Supp. 2d 112, 121 (D.D.C. 2002);

Quad-City Community News Service, Inc. v. Jebens, 334 F. Supp. 8, 17 (S.D. Iowa 1971).

   The Defendant now provides a memorandum dated June 26, 2019, from the Governor’s Office

of Legal Counsel, Doc. 15-1. The neutral criteria set forth in that memorandum include numerous

factors unrelated to circulation (the criterion set forth in the April 19 letter), and it is these new

factors that are the basis for the Defendant’s denial of MacIver’s access. Moreover, the Defendant

states that he uses these criteria not for “limited access events, such as exclusive interviews,” as

had been stated previously, but for all press-access questions. (Def. Memo. of Law. at 12).

   These criteria, which were heretofore private and were contrived after MacIver’s initial

demand letter and exchange of documents, quite conveniently vindicate the Defendant’s previous

position excluding MacIver. According to Defendant, the criteria are based on a blend of the

criteria set by the U.S. Congress and the Wisconsin State Legislature. (Doc. 15, ¶ 18). If the

Defendant had simply adopted the criteria set by the Wisconsin State Legislature, then MacIver

should have been admitted, because MacIver’s journalists are credentialed by the Legislature,

(Doc. 9, ¶ 7), and Defendant knew this fact at the time he made the new criteria. (Doc. 7-4). Thus,

in order to vindicate his previous decision to exclude MacIver, Defendant relies on factors found

in the congressional criteria. The Court should be deeply skeptical of this convenient conclusion.




                                                  4
       Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 5 of 10



   Second, the Defendant does not apply these criteria fairly or honestly to the list he now uses.

(Doc. 15-2). The newly provided media list includes reporters employed by entities that are

actually registered to lobby. For instance, the list includes the editors of Kalihwisaks and the

Menominee Nation News, the official newspapers of the Oneida Nation and Menominee Indian

Tribe. The Oneida and Menominee are both are registered to lobby in Wisconsin. See Wis. Ethics

Commission, lobbying.wi.gov. The list includes reporters for WUWM, the public radio station by

UW-Milwaukee, and Wisconsin Public Television (WPT), which is a service of the UW Board of

Regents. The UW retains legislative liaisons who engage in paid advocacy on its behalf. Id.

   Though these entities actually lobby, many other news outlets engage in “lobbying activity” or

“political advocacy” if those terms are defined as broadly as they have been applied to MacIver.

(See, e.g., Doc. 15, ¶ 24). Any news outlet that has an editorial page could be disqualified under

such a broad standard for “lobbying” or “political advocacy.” The Milwaukee Journal Sentinel and

Wisconsin State Journal run editorials endorsing candidates—does this not constitute “promotion”

for individuals or political parties? See, e.g., “Editorial: First, say no to Donald Trump,” Milw. J.

Sentinel (Nov. 4, 2016) (reluctantly endorsing Hillary Clinton for president). They also regularly

“advocate[e] for specific initiatives and policy approaches” (Def. Memo. of Law at 18) on their

editorial pages. See, e.g., Editorial, “Good start on helping the homeless,” Wis. State J. (Nov. 28,

2018) (endorsing state budgetary proposal to fund homelessness efforts). Plus, the Defendant’s

new media list includes not only “hard-news” reporters, but also a number of opinion-journalists,

columnists, and radio-show hosts who endorse causes, candidates, or legislation.

   And if the employing entity must have as its “principal business . . . news dissemination” (Doc.

15-1, #1), then any broadcast TV station besides CNN and any radio station besides pure news/talk

should be off the list. Turn on your local NBC, ABC, or CBS affiliate at any particular hour of the


                                                 5
       Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 6 of 10



day or night, and one is more likely to find Judge Judy, Seinfeld reruns, or a Brewers game on the

screen than a news program. Tune in to the radio stations represented by the first two email

addresses on the new media list, and you will hear not news but the classic hits of yesteryear.

   The foregoing paragraphs show that these neutral criteria are really “factors” that the

Governor’s press staff consider, not hard-and-fast rules. (See Doc. 15, ¶ 22 and Doc. 15-1). The

staff apparently look at all the factors holistically, weigh them “based on [their] experience with

media and politics,” and then arrive at judgment calls as to which reporters or outlets engage in

“too much” advocacy or “not enough” news dissemination. This reduces, then, to MacIver’s

original complaint: that the Defendant’s staff are deciding who gets press access based on their

own judgments of which outlets they deem worthy. (Pl.’s Memo. of Law, at 13-14). Such

subjective determinations permit too much room for viewpoint discrimination and retaliation.

   Third, the factors themselves as they are applied are deeply problematic. Important news

publications are now collateral damage of Defendant’s quest to justify its exclusion of MacIver.

The Wisconsin Jewish Chronicle is published by the Milwaukee Jewish Federation on a monthly

basis, with more frequent online content. Last session the Federation was a registered lobbyist.

The Chronicle was on the old media list, but is not on the new one. (Compare Doc. 7-1 with Doc.

15-2). The Catholic Herald is the weekly newspaper of the Archdiocese of Milwaukee. Its

publisher also engages in advocacy around issues from poverty to pro-life. It is credentialed to

cover the Legislature, but is not on the Defendant’s list, and would not meet the new criteria. These

publications, and likely others, employ journalists and serve numerous news consumers, but will

be excluded from the Defendant’s press conferences based on these new criteria.

   And the factors as applied to MacIver are based on mischaracterizations of its work. MacIver

does not hide its free-market mission. (Doc. 16, #2). But that does not make it partisan (Contra


                                                 6
       Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 7 of 10



Doc. 16, #1); the policy staff at the Institute are critical of Republicans when they fail to follow

free-market principles just as much as when Democrats do (for instance, criticizing Governor

Walker or GOP legislative leaders on the Bucks Arena, the Kimberly-Clark deal, proposed changes

to the public-records law, and budget spending decisions). The fact that one time a MacIver

reporter participated in a panel discussion on the news media at a political party event does not

make it partisan. Hosts from WISN-1130 and WIBA-1310 were also on the panel, but their

employer retains its place on the media list. John Nichols of The Nation kept his place on the list,

even though he has been a past speaker for the Democratic Parties of Sheboygan County, Door

County, and Dane County, and for Grassroots Northshore, a PAC which charged $20 to hear him

speak on “How We Win.” And MacIver is not and never has never been registered to lobby. (Doc.

16-4). Nor has it nor could it endorse candidates given its charitable tax status. But Defendant

never gave MacIver an opportunity to explain any of this. See Getty Images News Servs., 193 F.

Supp. 2d at 121 (government should “provide a way for applicant media organizations to submit

information demonstrating that they satisfy the criteria”). Defendant simply jumbled the factors

together, considered their “experience in media and politics,” and denied MacIver access.

   Defendant also apparently skipped the factor, “Is the petitioner a bona fide correspondent of

repute in their profession?” (Doc. 15-1, # 4). MacIver’s news director is a member of the Society

of Professional Journalists (Doc. 8, ¶ 1) who won several press association awards in previous jobs

(Doc. 8, ¶ 3). MacIver’s former investigative reporter Matt Kittle, who was on staff at the time of

the incidents in the complaint, won multiple press association awards in his previous job at a

Missouri newspaper. See Missouri Press Assn., https://mopress.com/ap-media-editor-awards/.

MacIver’s reporters won an award in 2018 from the Milwaukee Press Club for their hard-news

reporting. (Id.). The MacIver journalists attempted to attend the February budget briefing in the


                                                 7
         Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 8 of 10



first place because of a tip to do so from another journalist. (Id. at ¶ 7). MacIver is credentialed by

the Wisconsin State Legislature. (Doc. 9, ¶ 7). And MacIver reporters regularly break statewide

stories before other media outlets. See, e.g., Patrick Marley, “Eleven members of Gov. Tony Evers’

cabinet are making 10 percent or more over Scott Walker’s appointees,” Milw. J. Sentinel (March

5, 2019) (crediting MacIver with first reporting substantial pay bumps for cabinet secretaries). All

of this should have added up to the conclusion that other members of the press corps recognize the

quality reporting done by MacIver’s journalists.

      The Defendant’s submissions place great weight on the fact that MacIver’s journalists are

employed by a “think tank.” (Def. Memo. of Law at 19; Doc. 15, ¶ 23). The fact that the MacIver

journalists are affiliated with a think tank should be no bar to their access. This is not an unusual

arrangement, especially as non-profit journalism becomes more prevalent. See, e.g., Stateline from

the         Pew        Charitable         Trusts        (https://www.pewtrusts.org/en/research-and-

analysis/blogs/stateline/about)     and   the   Daily   Signal   from    the   Heritage   Foundation

(https://www.dailysignal.com/daily-signal/). As The Economist magazine reported: “Think tanks

and journalism: The divide between having ideas and reporting on them is dissolving.” “Making

the Headlines,” The Economist (Sept. 20, 2014).

      This court should consider two previous cases similar to MacIver’s situation. In the first,

Congress denied press credentials to Consumer Reports magazine because it was affiliated with

Consumers Union, “a nonprofit organization which is a self-proclaimed advocate of consumer

interests and, among other activities, testifies before Congressional committees in behalf of the

interests of consumers, as Consumers Union judges those interests.” Consumers Union of United

States, Inc. v. Periodical Correspondents’ Assoc., 365 F. Supp. 18, 22-23 (D.D.C. 1973), rev’d on

other grounds, 515 F.2d 1341 (D.C. Cir. 1975). This the U.S. District Court for the District of


                                                   8
           Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 9 of 10



Columbia rejected, saying: “A free press is undermined if the access of certain reporters to facts

relating to the public’s business is limited merely because they advocate a particular viewpoint.

This is a dangerous and self-defeating doctrine.” Id. Similarly, in United Teachers of Dade, 213

F. Supp. 2d at 1373, the school board attempted to exclude a union newspaper published by the

local teachers’ union based on the supposedly neutral criterion that they permitted only “general

circulation” publications. The district court rejected this rationale. See also Lewis v. Baxley, 368

F. Supp. 768, 779 (M.D. Ala. 1973) (rejecting press-access policy that was based on fear of

“lobbying newspapermen”). This Court should similarly reject this attempt to exclude the MacIver

journalists because they are affiliated with a “think tank.”

       In sum, six months after deciding to exclude MacIver’s journalists, and after receiving a

demand letter flagging the issue, the Defendant’s staff came up with supposedly neutral criteria

that vindicated their original decision. The Legislature’s criteria would not do to achieve that goal,

so they blended the Legislature’s criteria with those of Congress. But the new neutral criteria are

no salvation: they were not developed openly, are not applied equally, do not permit an opportunity

for journalists to show their bona fides, exclude legitimate news outlets besides MacIver, and

violate the Constitution. This court should enjoin their application pending resolution of this case.

III.       Plaintiffs have shown viewpoint discrimination.

       It is true that there is no smoking gun email in Plaintiffs’ possession at this stage in the litigation

that says, “Those MacIver journalists are right-wing nut-jobs; we should exclude them.” But

viewpoint discrimination may be inferred from the facts. Mesa v. White, 197 F.3d 1041, 1047 (10th

Cir. 1999). And here it should be. Though the list includes reporters from the Washington Times,

Fox News, and the Wall Street Journal (see Doc. 15, ¶ 20), how likely is it that reporters from

Washington or New York, or even a Chicago bureau, are going to regularly make their way up to


                                                       9
         Case: 3:19-cv-00649-jdp Document #: 19 Filed: 09/25/19 Page 10 of 10



Madison for Defendant’s press conferences? It is easy to include them on the list when the chances

they show up and ask tough questions is extraordinarily small, whereas MacIver’s journalists are

across the street from the Capitol and regularly attend and ask questions at other elected officials’

press conferences. The Court can reasonably infer viewpoint discrimination from these facts.

IV.      MacIver should prevail on its equal-protection claim.

      MacIver’s equal-protection claim is based on a separate line of cases finding an equal-

protection violation when government officials discriminate between news organizations. (Pl.’s

Memo. of Law at 15-16, citing McCoy v. Providence Journal Co., 190 F.2d 760, 766 (1st Cir.

1951) and Quad-City Cmty. News Serv., Inc., 334 F. Supp. at 15). Defendant’s response repackages

its neutral-criteria argument: MacIver isn’t a bona fide news organization, so McCoy and Quad-

Cities don’t fit. But the MacIver reporters are bona fide journalists, as evidenced by their careers,

their awards, and their professional associations, and they are entitled to equal protection as such.

                                           CONCLUSION

      MacIver has shown all of the elements necessary to receive a preliminary injunction, and the

new neutral criteria at the heart of Defendant’s argument fail to save him for numerous reasons.



Dated: September 25, 2019                             Respectfully Submitted,
Served via CM/ECF
                                                      JOHN K. MACIVER INSTITUTE FOR
                                                      PUBLIC POLICY

                                                      WILLIAM OSMULSKI

                                                      By:     /s/ Daniel R. Suhr

Daniel R. Suhr (WI State Bar #6321108, WDWI admission April 9, 2019)
Liberty Justice Center, 190 S. LaSalle St., Suite 1500, Chicago, Illinois 60603
Telephone (312) 263-7668 | dsuhr@libertyjusticecenter.org

Attorney for Plaintiffs

                                                 10
